The court is of opinion that, upon the statement of facts submitted, no appeal lies from the decree of the Court of Probate of North Providence fixing, in accordance with the provision of the trust deed, the minimum price for which the land in the trustee's application to that court mentioned may be sold.
By the terms of the trust deed it is provided that no private sale of the land shall be made for a less price than that fixed for the same by the then Court of Probate of North Providence. That court is thus constituted the tribunal for determining the lowest price at which the land may be sold. No provision is made for an appeal, and to permit an appeal would be to substitute the judgment of another tribunal in place of that agreed upon by the parties to the deed.